      Case 1:18-cv-02434-DLC Document 86 Filed 10/24/18 Page 1 of 9



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
NOVARTIS VACCINES AND DIAGNOSTICS,     :               18cv2434(DLC)
INC., NOVARTIS PHARMA AG, and GRIFOLS :
WORLDWIDE OPERATIONS LIMITED,          :                OPINION AND
                                       :                   ORDER
                         Plaintiffs,   :
               -v-                     :
                                       :
REGENERON PHARMACEUTICALS, INC.,       :
                                       :
                         Defendant.    :
                                       :
-------------------------------------- X


APPEARANCES:

For the Plaintiffs:
Sherman Kahn
Hui Liu
Mauriel Kapouytian Woods LLP
15 West 26th Street, 7th fl.
New York, NY 10010

Heinz Johann Salmen
William A. Rakoczy
Heinz J. Salmen
Thomas H. Ehrich
Matthew V. Anderson
Neil B. McLaughlin
Lauren M. Lesko
Rakoczy Molino Mazzochi Siwik LLP
6 West Hubbard Street, Suite 500
Chicago, IL 60654

For the Defendant:
Faith E. Gay
David Elsberg
Greg Wolfe
Selendy & Gay PLLC
1290 Avenue of the Americas
New York, NY 10104


                                   1
      Case 1:18-cv-02434-DLC Document 86 Filed 10/24/18 Page 2 of 9



Donald R. Ware
Jeremy A. Younkin
Richard Maidman
Foley Hoag LLP (Boston)
Seaport World Trade Center West
155 Seaport Boulevard
Boston, MA 02210



DENISE COTE, District Judge:
    Novartis Vaccines and Diagnostics, Inc., Novartis Pharma

AG, and Grifols Worldwide Operations Limited (“Novartis”)

commenced this action on March 19, 2018, against Regeneron

Pharmaceuticals, Inc. (“Regeneron”), alleging infringement and

willful infringement of patented gene expression technology.

This lawsuit is brought over three years after the expiration of

the Novartis patent and almost seven years after the Regeneron

products first entered the market.        On August 3, Regeneron moved

to dismiss Novartis’s claim for willful infringement.         For the

reasons that follow, Regeneron’s motion is granted.

                              Background

    The following facts are drawn from Novartis’s amended

complaint (“FAC”) and exhibits attached to it.        They are

construed in favor of Novartis.        In 2006, Novartis acquired

ownership of United States Patent No. 5,688,688 (“the ‘688

Patent”), entitled “Vector for Expression of a Polypeptide in a

Mammalian Cell.”   This patent was first issued in 1997 and

expired on November 18, 2014.     It covers gene expression

                                   2
         Case 1:18-cv-02434-DLC Document 86 Filed 10/24/18 Page 3 of 9



technology for the expression of polypeptides in mammalian

cells.    Gene expression technology is commonly used to

manufacture proteins that form the active ingredients of

medicines.

    Regeneron develops medicines to treat a number of diseases.

One such medicine is Eylea®, a vascular endothelial growth

factor inhibitor approved to treat Neovascular (Wet) Age-Related

Macular Degeneration (“AMD”), Macular Edema Following Retinal

Vein Occlusion (“RVO”), Diabetic Macular Edema (“DME”), and

Diabetic Retinopathy (“DR”) in patients with DME.            Regeneron has

manufactured, marketed, and sold Eylea® in the United States

since November 2011.       Another medicine developed and produced by

Regeneron is Zaltrap®, which is approved for treatment of

patients with metastatic colorectal cancer.           Regeneron has

manufactured, marketed, and sold Zaltrap® in the United States

since August 3, 2012.       According to Novartis, both Eylea® and

Zaltrap® utilize an identical recombinant fusion protein active

ingredient, called aflibercept, that is manufactured using

Novartis’s patented technology covered by the ‘688 Patent.

Specifically, Novartis alleges that Regeneron uses the Lonza GS

Expression System, a proprietary commercial gene expression

system developed by third-party Lonza, to produce the active

ingredient in both drugs, and that this Lonza GS Expression

System infringes on the ‘688 Patent.
                                      3
        Case 1:18-cv-02434-DLC Document 86 Filed 10/24/18 Page 4 of 9



       Novartis produces a medication, Lucentis®, that is a

competitor of Regeneron’s Eylea®.        Novartis began to

manufacture, market, and sell Lucentis® in 2007, and, according

to Novartis, before Eylea® entered the market in 2011, it was

the only approved protein-based therapy indicated for the

treatment of AMD, RVO, DME, and DR.        Regeneron identified

Novartis, and specifically Novartis’s Lucentis®, as a competitor

in its 2014 Securities and Exchange Commission filings.

       Seven years ago, in 2011, Novartis made similar allegations

of infringement of the ‘688 Patent against three other

biotechnology companies.      See Complaint, Novartis Vaccines &

Diagnostics, Inc. et al. v. MedImmune LLC et al., No. 11cv00084,

2011 WL 445672 (D.Del. Jan. 26, 2011).         That lawsuit was

publicized in at least two industry publications.           The parties

in that dispute stipulated to a dismissal in 2014.

       Novartis filed its initial complaint alleging patent

infringement and willful patent infringement against Regeneron

on March 19, 2018.     Regeneron moved to dismiss the willful

infringement allegations on June 21, 2018.         On July 20, 2018

Novartis filed the FAC, and on August 3, 2018, Regeneron filed

this motion to dismiss the willful infringement claims in the

FAC.




                                     4
      Case 1:18-cv-02434-DLC Document 86 Filed 10/24/18 Page 5 of 9



                                 Discussion

    A claim can survive a motion to dismiss if it contains

“sufficient factual matter, accepted as true, to state a claim

to relief that is plausible on its face.”       Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (citation omitted).        This is “a

standard that asks for more than a sheer possibility that a

defendant has acted unlawfully.”       Montero v. City of Yonkers,

890 F.3d 386, 394 (2d Cir. 2018) (citation omitted).         A court

“need not accept conclusory allegations or legal conclusions

couched as factual allegations.”       Milan v. Wertheimer, 808 F.3d

961, 963 (2d Cir. 2015) (citation omitted).        The

    plausibility standard, which applies to all civil
    actions, does not prevent a plaintiff from pleading
    facts alleged upon information and belief where the
    facts are peculiarly within the possession and control
    of the defendant, or where the belief is based on
    factual information that makes the inference of
    culpability plausible.

Arista Records, LLC v. Doe 3, 604 F.3d 110, 120 (2d Cir. 2010)

(citation omitted).

    Regeneron moves to dismiss Novartis’s claims of willful

infringement justifying enhanced damages.       Under Section 284 of

the Patent Act, a court may increase an award of damages in a

patent infringement case by up to three times.        35 U.S.C. § 284.

In Halo Elecs., Inc. v. Pulse Elecs., Inc., 136 S. Ct. 1923

(2016), the Supreme Court held that such enhanced damages are

                                   5
      Case 1:18-cv-02434-DLC Document 86 Filed 10/24/18 Page 6 of 9



appropriate where a district court finds, in its discretion, the

case before it to be an “egregious case[ ] of misconduct beyond

typical infringement.”    Id. at 1935.    The Court in Halo

abrogated a Federal Circuit test for willful infringement,

explaining that “subjective willfulness of a patent infringer,

intentional or knowing, may warrant enhanced damages, without

regard to whether his infringement was objectively reckless.”

Id. at 1933.   It is the “knowledge of the actor at the time of

the challenged conduct” that must be assessed.        Id.

Accordingly, after Halo, “[k]nowledge of the patent alleged to

be willfully infringed continues to be a prerequisite to

enhanced damages.”    WBIP, LLC v. Kohler Co., 829 F.3d 1317, 1341

(Fed. Cir. 2016).    But, “the Court's references to ‘willful

misconduct’ do not mean that a court may award enhanced damages

simply because the evidence shows that the infringer knew about

the patent and nothing more.”     Halo, 136 S. Ct. at 1936 (Breyer,

J., concurring) (emphasis in original).       Rather, as described in

the Court’s Opinion, to merit enhanced damages, a defendant’s

conduct must be “willful, wanton, malicious, bad-faith,

deliberate, consciously wrongful, flagrant or -- indeed --

characteristic of a pirate.”     Id. at 1932.

    In order to survive a motion to dismiss a claim of willful

misconduct, a complaint must plausibly plead facts sufficient to

support an inference that the infringement at issue is
                                   6
      Case 1:18-cv-02434-DLC Document 86 Filed 10/24/18 Page 7 of 9



“egregious” in addition to pleading subjective intent.            See,

e.g., Finjan, Inc. v. Cisco Sys. Inc., No. 17-CV-00072-BLF, 2017

WL 2462423, at *5 (N.D. Cal. June 7, 2017); Jenkins v.

LogicMark, LLC, No. 16–CV–751–HEH, 2017 WL 376154, at *5 (E.D.

Va. Jan. 25, 2017).    But see, e.g., Valinge Innovation AB v.

Halstead New England Corp., No. CV 16-1082-LPS-CJB, 2018 WL

2411218, at *9 (D. Del. May 29, 2018).

    Novartis has failed to state a claim for willful

infringement because it fails to plead either the necessary

subjective intent of infringement or egregiousness.         Novartis

peppers language that mirrors the standard for willful

infringement throughout its FAC.       Novartis’s references to these

terms cannot alone state a claim for willful infringement.               The

FAC’s relevant factual allegations boil down to Regeneron’s

awareness of the existence of the ‘688 Patent, of Novartis’s

existence in the marketplace as a competitor, and of the 2011

patent infringement litigation filed by Novartis.         These

allegations are insufficient to state a claim for willful

infringement.

    Noticeably absent from the FAC are allegations that

Novartis took steps to affirmatively make Regeneron aware of the

existence of the ‘688 Patent or of Regeneron’s alleged

infringement of the patent.     This silence is a serious roadblock


                                   7
         Case 1:18-cv-02434-DLC Document 86 Filed 10/24/18 Page 8 of 9



for this claim since almost seven years have passed between the

entry of the Regeneron products in the market and the filing of

this claim of infringement.

    Finally, Novartis asks the Court to grant it leave to

replead its allegations of willful misconduct after it has the

opportunity to engage in discovery, should such discovery reveal

facts sufficient to make this claim.           Rule 16, Fed.R.Civ.P.,

governs the amendment of pleadings after a scheduling order has

been issued and states that “[a] schedule may be modified only

for good cause and with the judge’s consent.” Fed.R.Civ.P.

16(b).    “[A] district court . . . does not abuse its discretion

in denying leave to amend the pleadings where the moving party

has failed to establish good cause, as required by Rule 16(b),

to amend the pleadings after the deadline set in the scheduling

order.”    Kassner v. 2nd Ave. Delicatessen Inc., 496 F.3d 229,

243 (2d Cir. 2007).       “Whether good cause exists turns on the

diligence of the moving party.”           BPP Illinois, LLC v. Royal Bank

of Scotland Grp. PLC, 859 F.3d 188, 195 (2d Cir. 2017) (citation

omitted).

    A scheduling order was issued in this case on June 27,

2018.    That order directed Novartis to amend its complaint by

July 19, 2018, and warned that “[i]t is unlikely that plaintiffs

will have a further opportunity to amend.”          Novartis filed its


                                      8
         Case 1:18-cv-02434-DLC Document 86 Filed 10/24/18 Page 9 of 9



FAC on July 19.1      Whether Novartis has established good cause to

amend its complaint a second time will be answered at the time

it brings a motion to amend.

                                 Conclusion

     Regeneron’s August 3, 2018 motion to dismiss Novartis’s

claim for willful infringement is granted.




Dated:       New York, New York
             October 24, 2018



                                     ___________________________
                                             DENISE COTE
                                     United States District Judge




1 After Regeneron filed its motion to dismiss the FAC’s willful
infringement claim on August 2, the Court issued a scheduling
order for this motion on August 3, in which the Court reminded
the plaintiff that the June 27 scheduling order “alerted the
plaintiff that it would likely not have another opportunity to
amend.”
                                      9
